Duggan, J.
dissenting. Because I conclude that showing the bank surveillance photographs to the defendant constituted interrogation, I respectfully dissent.
In State v. Dellorfano, 128 N.H. 628, 633-34 (1986), we adopted the definition of interrogation announced in Rhode Island v. Innis, 446 U.S. 291 (1980).
“[I]nterrogation” under Miranda refers not only to express questioning, but also to any words or actions on the part of the police (other than those normally attendant to arrest and custody) that the police should know are reasonably likely to elicit an incriminating response from the suspect. The latter portion of this definition focuses primarily upon the perceptions of the suspect, rather than the intent of the police____But, since the police surely cannot be held accountable for the unforeseeable results of their words or actions, the definition of interrogation can extend only to words or actions on the part of police officers that they should have known were reasonably likely to elicit an incriminating response.
Innis, 446 U.S. at 301-02 (footnotes omitted). We noted in Dellorfano that “[t]he Innis court interpreted the term ‘interrogation’ broadly.” Dellorfano, 128 N.H. at 633-34.
*630In Innis, while the two police officers who had arrested Innis were transporting him to the police station, they exchanged comments about the danger that a missing shotgun could pose to students of a nearby school for handicapped children. Innis, 446 U.S. at 294-95. Innis “interrupted the conversation” and volunteered to show the police where the gun was located. Id. at 295. The Court held that there had been no interrogation because the “conversation was ... nothing more than a dialogue between the two officers to which no response from [Innis] was invited.” Id. at 302.
Here, by contrast, the police confronted the defendant directly by showing her the photographs and saying, “This is your picture.” Up to this point, the defendant had loudly and persistently proclaimed her innocence. Given the defendant’s loquaciousness and the dramatic confrontation with overwhelming evidence of her guilt, the police should have known that she would respond and that it was reasonably likely her response would be incriminating.
This is unlike the cases which have held there is no interrogation when the police respond “to a direct inquiry by the defendant.” United States v. Briggs, 273 F.3d 737, 739 (7th Cir. 2001) (where defendant asked what would happen to co-defendant, police officer’s response that “both men would be charged with possession of cocaine” not interrogation); United States v. Conley, 156 F.3d 78, 81, 83 (1st Cir. 1998) (where defendant asked postal inspectors to tell him what evidence they had against him, statements blurted out by defendant during recitation of evidence not the product of interrogation); United States v. Benton, 996 F.2d 642, 644 (3d Cir. 1993) (where, in response to defendant’s inquiry, officer “did nothing more than tell [the defendant] why he was being arrested,” police did not engage in interrogation); United States v. Taylor, 985 F.2d 3, 6-7, 8 (1st Cir. 1993) (where defendant asked police why she had been arrested and police officer replied, “You can’t be growing dope on your property like that,” defendant’s incriminating statement not the- product of interrogation).
In this case, it is correct that “[t]he photographs were not shown in a way that required an affirmative response from the defendant,” cf. Shedelbower v. Estelle, 885 F.2d 570, 573 (9th Cir. 1989), but the test under Innis is not so narrow. It is sufficient if the police conduct “would encourage [the defendant] to make some spontaneous incriminating remark.” Id.; see, e.g., People v. Ferro, 472 N.E.2d 13, 16-17 (N.Y. 1984) (showing defendant furs stolen from decedent’s residence held to be interrogation); State v. Nixon, 599 A.2d 66, 67 (Me. 1991) (showing defendant sketch of crime scene was interrogation); State v. Uganiza, 702 P.2d 1352, 1355 (Haw. 1985) (“police officer should have known that the presentation of apparently overwhelming inculpatory evidence in the form *631of written witnesses’ statements and oral explanations of them was reasonably likely to elicit [an incriminating] response”); Drury v. State, 793 A.2d 567, 571 (Md. 2002) (showing defendant tire iron and stolen goods and informing him these items would be fingerprinted held to be interrogation).
The test for interrogation is an objective one. Ferro, 472 N.E.2d at 14. While the Court in Innis noted that this does not mean “that the intent of the police is irrelevant,” Innis, 446 U.S. at 301-02 n. 7, the Court said that the subjective intent of the police may show that a particular police practice is designed to elicit an incriminating response and thus constitutes interrogation. Id. The Court did not say that a police officer’s after-the-fact testimony that he subjectively did not intend to elicit an incriminating response should carry significant weight in the objective analysis.
Because the police violated Miranda by showing the bank surveillance photos to the defendant, I would remand this case to superior court to determine whether her subsequent Miranda waiver and confession were tainted. See generally State v. Aubuchont, 141 N.H. 206 (1996).
Finally, I agree that, on the facts presented, the police officer’s comment regarding bail did not render the defendant’s Miranda waiver or confession involuntary.
Nadeau, J., joins in the dissent.